Citation Nr: 1644878	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for a right wrist cyst.

5.  Entitlement to service connection for a disability involving the cerebral arteries.

6.  Entitlement to service connection for a deviated septum.

7.  Entitlement to service connection for a scar on the left side of head.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for a heart condition to include supraventricular tachycardia, claimed as chest pain.
10.  Entitlement to service connection for allergies.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for vertigo, to include as a qualifying chronic disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

13.  Entitlement to service connection for a urinary condition, to include as a qualifying chronic disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

14.  Entitlement to service connection for a skin condition, to include as a qualifying chronic disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

15.  Entitlement to service connection for pneumonia and/or bronchitis, to include as a qualifying chronic disability resulting from service in the Southwest Asia theater of operations during the Persian Gulf War.

16.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 14, 2011.

17.  Entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves and with a National Guard unit, which service included periods of active duty from October 3, 1989, to March 2, 1990, and from November 21, 1990, to May 18, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, wherein the RO awarded service connection for PTSD and assigned a 50 percent disability rating, effective from June 7, 2011, and a September 2011 rating decision of the VARO in Albuquerque, New Mexico, that denied service connection for, among other things, back pain, a bilateral foot disability, chest pain, a scar on the left temple, allergies, a deviated septum, bilateral hearing loss, tinnitus, and artery condition of the brain, headaches, a right wrist cyst, vertigo, a urinary condition, a skin condition, and pneumonia, as well as denied entitlement to a TDIU.  The Veteran disagreed with the denials of service connection, with the denial of entitlement to TDIU, and with the initially assigned for his PTSD.

In a December 2013 rating decision, a decision review officer (DRO) increased the Veteran's PTSD rating to 70 percent, effective November 14, 2011.  That same month the RO issued two statements of the case (SOCs).  One SOC addressed the claims of service connection for back pain, a bilateral foot disability, chest pain, a scar on the left temple, allergies, a deviated septum, bilateral hearing loss, tinnitus, and artery condition of the brain, headaches, a right wrist cyst, vertigo, a urinary condition, a skin condition, and pneumonia, and for a TDIU.  The other SOC addressed entitlement to rating in excess of 50 percent for PTSD prior to November 14, 2011.  The Veteran then timely filed a VA Form 9 (Appeal to Board of Veterans' Appeals).  The Board notes that neither the Veteran nor his attorney has disagreed with the characterization of the PTSD-rating issue.  Indeed, the Veteran's attorney has argued only that the evidence of record supports that assignment of a 70 percent rating for PTSD prior to November 14, 2011.  As such, the Board will consider only entitlement to a higher rating for PTSD for the period prior to November 14, 2011.

Regarding the Veteran's claim of service connection for chest pain, the Board notes that the Veteran has been diagnosed as having an arrhythmia or supraventricular tachycardia.  In its September 2011 decision, the RO noted treatment for abnormal rhythms of the heart, but found no evidence linking that condition to the Veteran's military service.  That same month, the Veteran filed a separate claim of service connection for supraventricular tachycardia, which claim was denied by the RO in July 2012.  In August 2012, the Veteran filed a notice of disagreement.  No further action was thereafter taken by the RO with respect to that claim.  Although service connection for supraventricular tachycardia was separately denied by the RO, the Board concludes that it is not in fact a separate claim, but rather, falls within the scope of the Veteran's claim of service connection for chest pain and as such is part and parcel of the claim on appeal.  Indeed, as held in Clemons v. Shinseki, an initial claim for a particular disability "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any . . . disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  In light of the holding in Clemons, and given that the RO acknowledged the Veteran's abnormal heart rhythms in denying his claim of service connection for chest pains, the issue of entitlement to service connection for chest pains has been re-characterized as a claim for service connection for a heart condition to include supraventricular tachycardia, claimed as chest pain, as reflected on the title page of this decision.  See Clemons, supra.

Lastly, the Board notes that after the case was certified to the Board, and after the Veteran's attorney was afforded two 90-day extensions of time to submit additional evidence, the Veteran's attorney submitted additional evidence to the Board in the form of records from the Social Security Administration and the report of a private vocational assessment.  The submission of such evidence was accompanied by a waiver of RO consideration signed by the Veteran's attorney.  38 C.F.R. § 20.1304 (c) (2015).

The decision below addresses the following issues: (1) Entitlement to service connection for back pain, a bilateral foot disability, scars, a deviated septum, hearing loss, tinnitus, and artery condition of the brain, and a right wrist cyst; (2) entitlement to a rating in excess of 50 percent for PTSD prior to November 14, 2011, and entitlement to a TDIU.  The remaining issues listed on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  The evidence of record does not establish a current hearing impairment as defined by VA.

2.  Tinnitus likely had its onset during or is otherwise related to the Veteran's period of active military service.

3.  The Veteran does not have a currently diagnosis disability manifested by back pain, save for his service-connected fibromyalgia.

4.  The evidence fails to establish that the Veteran's ganglion cyst of the right wrist is attributable to his military service.

5.  The evidence fails to establish that the Veteran's diagnosed tortous posterior inferior cerebellar artery is attributable to his military service.

6.  The Veteran does not have a deviated septum that is attributable to his military service

7.  The evidence of record fails to reveal that the Veteran has a scar on the left side of his temple.

8.  The evidence fails to establish that any diagnosed foot disability is attributable to the Veteran's military service.

9.  Prior to November 14, 2011, the Veteran's service-connected PTSD was manifested by such symptoms as irritability, sleep issues, depressed mood, diminished concentration, heightened startle response, decreased concentration, panic attacks, which resulted in a moderate impact on social and occupational functioning.  

10.  The Veteran's service-connected PTSD, chronic fatigue and fibromyalgia, and irritable bowel syndrome, are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The Veteran has tinnitus that likely was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

3.  The Veteran does not have a disability manifested by back pain for which he is not already being compensated that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran does not have a ganglion cyst or other disability of the right wrist that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The Veteran does not have a disability involving the cerebral arteries that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  The Veteran did not suffer a deviated septum that is a result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The Veteran does not have a scar on his left temple that is a result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The Veteran does not have a bilateral foot disability that is a result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

9.  The criteria for a disability rating greater than 50 percent for PTSD prior to November 14, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).

10.  The criteria for a schedular award of TDIU are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that the VCAA applies in the instant case and that the requirements of the statutes and regulation have been met.  Specifically, VA provided pre-adjudication notice to the Veteran via letters dated in November 2009, January 2010, February 2010, July 2010, December 2010, and September 2011, which letters informed the Veteran of the information and evidence needed to substantiate the claims decided herein, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, as well as general notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the claim for an increased rating for PTSD stems from the Veteran's disagreement with the disability rating assigned in connection with the grant of service connection for such.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the matters decided herein has been obtained and/or associated with the claims folder.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, records from the Social Security Administration, private medical evidence, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c)-(e).  The Veteran was afforded a general medical examination in January 2010, as well as an audiological examination in November 2010.  The Board finds the information contained therein, along with the lay statements of records and the copious number of VA treatment records, provides the Board with a sufficient basis upon which to decide the claims addressed below.  The Board has considered whether any additional examinations are necessary in connection with the matters decided herein, but finds that they are not.  Notably, the Veteran has not alleged a worsening in his hearing acuity since the last audiological examination was conducted and the evidence does not otherwise suggest such a worsening.  Further, and as will be discussed in greater detail below, the evidence fails to establish that the Veteran has a disability manifested by back pain aside from fibromyalgia for which he is already service connected, or a scar on his left temple, and fails to suggest that his bilateral foot disability, deviated septum, artery condition of the brain, and/or right wrist cyst may be related to service.  Accordingly, the Board finds that additional examination of the Veteran is not warranted in connection with the matters decided herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence necessary to trigger VA's duty to provide a medical examination); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A (d)(2)(B)]").

II.  Service Connection

At the outset, the Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); see 38 C.F.R. § 3.1(d) (2015).  "[A]ctive military, naval, or air service" is defined to include--

active duty; any period of active duty for training during [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during [(INADUTRA)] during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2015).  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(D); 38 C.F.R. § 3.6(d)(4), see Allen v. Nicholson, 21 Vet. App. 54, 60 (2007); 

Here, the record contains DD Forms 214 indicating active duty from October 3, 1989, to March 2, 1990, and showing that the Veteran served on active duty in support of Operation Desert Shield/Desert Storm from November 21, 1990, to May 18, 1991.  Thus, his status as a veteran for these periods is not in question.  His status as a veteran for any other period, however, remains in question.  Thus, for any disability alleged to have been related to a period of service outside of the October 3, 1989, to March 2, 1990, and the November 21, 1990, to May 18, 1991, timeframes, it must be shown that the claimed disability was in fact incurred or aggravated in line of duty during that period of ACDUTRA See McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) for the proposition that if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  Further, for any claimed disability that arose during a period of INACDUTRA, "that condition must have been due to an injury and not a disease in order to be compensable under 38 U.S.C. § 1131."  McManaway, 13 Vet. App. at 68.  If evidence of such is lacking, the period of ACDUTRA or INACDUTRA would not serve to bestow veteran status as it would not qualify as active military, naval, or air service.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Generally, establishing service connection for a disability resulting from disease or injury incurred in or aggravated by active military service requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  

Service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1) (2015).

A.  Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In the instant case, the Board finds that regardless of whether the Veteran sustained any acoustic trauma during, service connection for hearing loss must be denied as the evidence fails to establish that the Veteran has since filing his claim in November 2009 met the requirements of 38 C.F.R. § 3.385 .

The Veteran's VA treatment records contain the report of a July 2010 audiology consultation.  Results of an audiogram conducted at that time show that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
15
LEFT
15
15
15
25
15

The Veteran's speech recognition scores were also recorded to be 86 percent in the right ear and 84 percent in the left ear.

The Veteran was then afforded a VA audiological examination in November 2010.
The results an audiogram conducted as part of that examination show that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
10
LEFT
10
10
5
20
25

The Veteran's speech recognition scores were also recorded to be 100 percent in both ears.

The record is devoid of audiometric testing data since November 2010 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  Although this data is more than 5 years old, the Veteran has also not indicated a worsening of his hearing acuity since the November 2010 audiogram was conducted, and the evidence of record does not otherwise suggest that the Veteran's hearing has diminished since that such that a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); 38 C.F.R. § 3.327(a) (2015) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

In the instant case, objective test results demonstrate that the Veteran's auditory puretone thresholds do not constitute impaired hearing for VA disability purposes.  See 38 C.F.R. § 3.385.  Although the speech recognition scores recorded at the time of the July 2010 audiology consultation do satisfy the criteria for hearing impairment, in November 2010, the Veteran's speech recognition scores were 100 percent, bilaterally.  This discrepancy causes the Board to question the accuracy of the scores recorded at the time of the July 2010 audiology consultation and to find more reliable the scores recorded during the November 2010 VA examination, as it would seem that if the July 2010 speech recognition scores were truly reflective of the Veteran's hearing acuity, he would not have been able to achieve scores of 100 percent just four months later.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held specifically that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley  v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

B.  Tinnitus

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The report of the July 2010 VA audiology consultation contains an assessment of bilateral tinnitus.  The Veteran's military occupational specialty during his period of active duty is listed on his DD Form 214 to be that of plumber, a job shown to have a "moderate" probability of exposure to hazardous noise.  The Veteran also reported that he was exposed in service to noise from trucks, weapons fire, and heavy equipment, among other things.  The Board finds no reason to question the Veteran's account of such noise exposure and will therefore concede exposure to noise in service, as it is consistent with the Veteran's in-service duties.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Board notes that the VA audiology examination report records the Veteran's assertion that his tinnitus began in approximately 1991.  In a July 2010 statement, the Veteran reported that during his period of active duty, he suffered a temporary loss of hearing following the launch of Patriot missiles.  He further indicated that he still experienced ringing in his ears, which he believes resulted from that event.

Regarding the etiology of the Veteran's tinnitus, the examiner was asked to opine as to whether it was at least as likely as not that the documented decibel change in service were the first manifestations of the Veteran's bilateral tinnitus.  As to that question, the examiner provided a negative opinion, stating that a significant shift did not occur during the Veteran's period of active military service and given that the Veteran's hearing is currently within normal limits, the documented decibel change in service was not the first manifestations of the Veteran's tinnitus.

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In the instant case, the Board finds that the VA audiologist's opinion is not sufficient to rely upon in this case.  This is so because the audiologist did not appear consider whether the Veteran's tinnitus was etiologically related to his in-service noise exposure, presumably because the audiologist was not asked to render such an opinion.  Because, however, the opinion rendered does not address fully the Veteran's theory of service connection, it is not adequate for evaluation purposes.

Upon review of the evidence, rather than remanding the matter for another medical opinion, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for tinnitus.  In the instant case, the points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus in 1991, as well as his continued experiencing of such symptoms since that time.  Accordingly, the Board concludes that the evidence tends to show that tinnitus first manifested itself during service.  There is also competent and probative lay evidence of continued symptomatology since service.  Thus, the Board finds that, given the holding in Fountain, supra, when reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted in accordance with 38 C.F.R. § 3.303(b).  See Walker, Fountain, and Savage, all supra; 38 C.F.R. § 3.303(b).

C.  Back Pain

The Veteran is seeking service connection for back pain.  In a November 2009 statement, the Veteran reported that he began to experience back pain in October 1989, which he attributed to carrying the full weight of combat gear.  

At the outset, the Board notes that without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  In the instant case, the medical evidence of record fails to demonstrate that the Veteran has been diagnosed as having any specific disability of the back.  Further, while lay evidence can be competent and sufficient to establish a diagnosis of a condition, the Veteran has not proffered evidence of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition).  Moreover, the Veteran is already being compensated for his back pain.  Via a December 2013 rating decision, the Veteran was awarded service connection for, among other things, "chronic fatigue syndrome, fibromyalgia, claimed as back pain, multiple joint pain (Gulf War presumptive)."  Thus, to the extent that the Veteran experiences back pain as a residual of an in-service disease or injury to further compensate him for this symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided); see also Sanchez-Benitez, 259 F.3d at 1361-62 (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  

Accordingly, because the evidence fails to establish the presence of a diagnosed disability of the thoracolumbar spine and because the Veteran is already service-connected for fibromyalgia, there is simply no basis upon which a finding an additional finding of service connection for the Veteran's claimed "back pain" can be made.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).

D.  Wrist Disability

Here, it appears that the Veteran's adjudicated claim for a right wrist disability stems from a February 2010 statement wherein the Veteran reported that he had developed a large, painful cyst on his right wrist.  Regarding the Veteran's cyst, the evidence shows that in July 2010, the Veteran presented for an orthopaedic evaluation of his right wrist.  He reported the onset of wrist problems to have been about six months prior, stating that he was experiencing wrist pain and cystic swelling without popping, clicking, snapping, grinding, or giving way.  He denied a history of previous injury or trauma.  Inspection of the wrist showed a normal appearing right wrist, without evidence of swelling, inflammation, or ecchymosis.  The clinician noted evidence of a palpable nonpulsatile mass of less than one centimeter in diameter at the radial aspect of the volar wrist, which was mildly tender to palpation.  The assessment was a volar ganglion cyst of the radial aspect of the right wrist.  It was noted that a discussion concerning the etiology of ganglion cysts took place, but no indication of probable etiology was recorded.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's diagnosed ganglion cyst.  At the outset, the Board notes that the Veteran has proffered no theory of entitlement to service connection for such, to include alleging having sustained any disease or injury in service, be it during any period of active service, ACDUTRA, or INACDUTRA that may have led to the development of the ganglion syst.  A review of the Veteran's STRs from his period of active military service are silent for complaints or treatment related to the right wrist or any type of cyst and the Veteran has not alleged that he suffered from cysts in or since service.  There is also no suggestion that the Veteran's ganglion cyst manifested during any period of ACDUTRA of INACDUTRA while he was serving as a Reservist of National Guardsman.  Indeed, in July 2010, the Veteran reported the onset of wrist problems to have been six months prior.  

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for the Veteran's diagnosed ganglion cyst of the right wrist.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); McManaway, supra.   

E.  Artery Condition

The Board notes that the Veteran's adjudicated claim for an artery condition of the brain would appear to stem from a February 2010 statement wherein the Veteran reported that he undergone a recent imaging study and was informed that "an artery is twisting and moving a lot and coming close to [the] nerves in [his] brain."  Regarding the Veteran's claimed artery condition, the evidence shows that the Veteran underwent a magnetic resonance imaging (MRI) scan of his brain in February 2010.  The Veteran was informed via a follow-up letter dated that same month that his "brain looks normal," but that "[a]n artery called the posterior inferior cerebellar artery twists and turns a lot and comes near some of the nerves at the base of brain."  The Veteran was afforded a VA neurological disorders examination in April 2010 to evaluate his headaches, the report of which details relevant VA treatment records, to include the report of a neurology consultation dated that month.  While the examiner made note of the MRI findings, they were discussed only insofar as the examiner opinion that the Veteran's headaches "are probably not related to his MRI findings."

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's diagnosed tortous posterior inferior cerebellar artery.  At the outset, the Board notes that the Veteran has proffered no theory of entitlement to service connection for such, to include alleging having sustained any disease or injury in service, be it during any period of active service, ACDUTRA, or INACDUTRA that may have led to the development of his claimed artery condition.  A review of the Veteran's STRs from his period of active military service are silent for complaints or treatment related to the brain.  There is also no suggestion that the Veteran's tortous posterior inferior cerebellar artery manifested during any period of ACDUTRA of INACDUTRA while he was serving as a Reservist of National Guardsman.  

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for the Veteran's tortous posterior inferior cerebellar artery.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); McManaway, supra.   

F.  Deviated Septum

In an August 2011 statement, the Veteran reported having been informed that he had a deviated septum.  He stated that he was unsure as to whether the deviation occurred while on active duty or not, but did report that he got hit on his nose while in advanced individual training (AIT) at Fort Leonard Wood, Missouri.  However, he denied any bleeding or other symptoms that might suggest injury at that time.  The Veteran also reported having bumped his nose several times since AIT, which incidents occurred while playing with his children.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed deviated septum.  Although the Veteran has reported sustaining a bump to the nose during AIT, there is no evidence upon which to conclude that the Veteran's deviated septum occurred at that time.  The Veteran's STRs contain no findings indicative of a deviated septum, and the Veteran reported no symptoms suggestive of a deviated septum during AIT.  There is also no suggestion that the Veteran's deviated septum occurred during any period of ACDUTRA of INACDUTRA while he was serving as a Reservist of National Guardsman.  

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for the Veteran's claimed deviated septum.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); McManaway, supra.   

G.  Scars

In a March 2010 statement, the Veteran reported that he had received a cut on his head near his left temple while he was serving overseas.  He reported that the incident happened when another soldier accidently hit him with his rifle while getting off a truck.  

Regardless of whether the incident in service happened, the evidence of record fails to document that the Veteran has a scar on his left temple.  Notably, an April 1992 examination report similarly contains no notation of any scars.  At the time of a January 2010 VA examination, when asked to describe scars, skin lesions, deformities, etc., the examiner noted that the Veteran was unremarkable for such.  Furthermore, no scars were identified at the time of the January 2012 VA Gulf War general medical examination and the Veteran's post-service treatment records are otherwise silent for any notations of scars. 

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer, supra, and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  The Board finds the Veteran competent to testify as to the presence of a scar.  However, other than applying for service connection for a scar, the Veteran has not proffered any evidence of a current diagnosis. 

In this regard, the Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for the claimed scar, the RO indicated that the evidence of record failed to show the presence of a scar on the left temple.  Although the Veteran disagreed with that decision, he provided no further evidence regarding his scar in his September 2011 notice of disagreement (NOD).  Thus, even if the event in service happened as described, the weight of the evidence does not establish a current diagnosis of a scar.  There is simply no evidence, other than the Veteran's application for VA benefits wherein he applied for service connection for a scar, that the Veteran has an existing scar resulting from any in-service injury.  Without some evidence of a current disability, the claim for service connection for a scar must be denied.  See Brammer, supra.  In finding that service connection for a scar is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, supra; 38 C.F.R. § 3.102 (2015).


H.  Bilateral Foot Disability

In a November 2009 statement, the Veteran reported that he first experienced foot pain in service and that he was told by his VA physician that he has massive bone growths on his heels and that his Achilles tendons need to be stretched.  In his September 2011 NOD, he also reported that his feet hurt constantly in service but that he didn't seek medical treatment because it was discouraged.  However, during a January 2010 VA general medical examination, the Veteran reported heel pain that had begun 3 years prior.  Pain was noted upon palpation of a bony prominence of the right Achilles insertion and at the distal insertion of the left Achilles insertion. Imaging studies conducted in 2011 revealed a small to moderate sized calcaneal spur at the insertion of the Achilles' tendon, right side.  

Upon review of the evidence, the Board finds no basis upon which to award service connection for any diagnosed bilateral foot disability.  Although the Veteran has proffered his belief that his foot condition is due to constant use of his feet in service, under extreme conditions, the Veteran has produced no evidence to support of his theory of service and the record does not otherwise suggest his current condition may be related to service.  Although the Veteran alleges the onset of foot pain in service, in 2010, he reported his foot pain began three years prior.  His STRs also fail to shows complaints of or treatment related to the feet, save for the report of a blister in 1989.  At the time of an April 1992 examination, the Veteran was clinically evaluated as normal and his feet were noted to have a normal arch.  On the accompanying report of medical history, the Veteran denied foot trouble.  When the Veteran first presented for a podiatry consultation in November 2007, he indicated only that his pain had "been present for some time."  The Board finds these lay statements to weight against a finding that the Veteran has in fact experienced foot pain since service.  Furthermore, no medical professional has attributed the Veteran's foot problems to service, or even suggested that he developed Achilles tendonitis or any bones spurs as a result of service, and the Veteran has not alleged otherwise.  There is also no suggestion that any foot disability manifested during any period of ACDUTRA of INACDUTRA while he was serving as a Reservist or National Guardsman.  

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for the Veteran's claimed bilateral foot problems.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); McManaway, supra.   

III.  PTSD Disability Rating

As discussed above, the issue currently before the Board with respect to the Veteran's PTSD evaluation is entitlement to a rating in excess of 50 percent prior to November 14, 2011.  The Veteran, through his attorney, argues that the evidence of record supports the assignment of a 70 percent rating from the effective date of the Veteran's award of service connection for PTSD.  Specifically, in his July 2015 brief, the Veteran's attorney argues that the following evidence supports the assignment of a high rating for PTSD prior to November 14, 2011:  (1) a May 2010 VA treatment record recording a GAF (Global Assessment of Functioning) 55 and noting symptoms of insomnia, irritability, decreased concentration, hypervigilance, and increased startle response; (2) a May 2010 psychiatry counseling note indicated that the Veteran was angry all the time and constantly afraid of loud noises; and (3) the November 2010 VA examination report reflecting severe symptoms, to include depressed mood, irritably, fatigue, poor concentration, hopelessness, and withdrawal, with deficiencies in employment, family relations, social relations, and recreation.

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400 (2015).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has considered the evidence of record, but finds that it does not support the assignment of a 70 or 100 percent rating at any point during the applicable time period.  Evidence relevant to this determination shows that in May 2010, the Veteran underwent a VA mental health consultation.  At that time, the Veteran reported distressing dreams and reminder, avoidance of thoughts, feelings and conversations, and reminders of the trauma.  He also reported insomnia, irritability, decreased concentration, increased startle response and some hypervigilance.  A GAF score of 55 was assigned.

The Veteran was afforded a VA PTSD examination in November 2010.  A GAF score of 55 was also recorded at that time.  It was noted that the Veteran had been referred for PTSD group therapy, but that he had attended only one session.  Regarding his psychiatric symptoms, the Veteran endorsed depressed mood, irritability, fatigue, poor concentration, loss of interest in activities, hopelessness (feels life is repetitive and there's "no way out"), and withdrawal.  He denied any suicidal ideation.   Socially, the veteran indicated that does not have many friends, but has recently started to resume contact with some old friends.  He reported having divorced from his wife in October 2009 after 14 years of marriage, on account of the fact that his wife was having extramarital affairs.  The Veteran maintains joint custody of their four children and reported having a great relationship with them.  He stated that he participates in many activities with his children, such as playing catch, digging for bugs, football, baseball, and playing at the park.  He previously participated in martial arts since age 4, but stated he has lost interest in it over the past few years.

Physical examination of the Veteran revealed that he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable, his speech rapid and clear, and affect was appropriate.  The Veteran was oriented times three, his attention intact, his mood anxious and good, and his thought process and content unremarkable.  The Veteran reported difficulty falling asleep with frequent awakening since returning from his deployment.  He cited experiencing much anxiety at night before going to bed, and stated that he may also have nightmares regarding traumatic military events.  At times, he may feel "closed in" and have to either step outside of the house, or may check on his children to ensure they are okay.  The Veteran also endorsed having panic attacks a few times per week, lasting for 10 to 15 minutes.  The Veteran his belief that his psychiatric symptoms were moderate to severe over all, as he actively takes steps to avoid emotional, physiological, and physical reactions, along with thoughts about the stressors. He reported a hyper-startle response to loud and sudden noises, highlighting that as a primary trigger for him.  Following these sudden noise events, the Veteran reported experiencing panic attacks, withdrawal from the work environment and withdrawal from interacting with his children.  He also reported that since returning from his deployment he has felt emotionally detached from his mother and his friends, but not from his children, which has resulted in a strained relationship with his mother. He also reported an increase in irritability and anger, though denied lashing out at his children or others, stating he preferred to be alone to calm down during these situations. 

The Veteran was again examined in November 2011, the report of which formed the basis for the RO's award of a 70 percent rating for PTSD.  At the outset, the Board notes that the clinician who examined the Veteran in November 2011 detailed his social and occupational functioning since his last VA examination in May 2010.  It was noted that the Veteran remained divorced and had primary custody of his children.  He reported no new relationships, stating that he spends most of his time with his children and does not like to be around other people.  It was noted that the Veteran was participating in weekly group therapy sessions and that he was taking medication for depression,  He reported that his sleep was worse, that he had increased irritability, was fatigued, and was having problems with memory.  As to PTSD symptoms experienced, the examiner noted depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbance of mood and motivation, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.  Psychological testing was also conducted, which produced a score of 79.  The examiner noted that to be an increase over his 2010 score of 65 and well above the score of 50 that is consistent with a diagnosis of PTSD.  The examiner also noted an increased in the severity of PTSD symptoms since the 2010 examination was conducted.  The examiner thus opined that the Veteran's PTSD had increased in severity since the time of the last VA examination.  A GAF score of 38 was assigned at that time.

Based on the evidence of record, the Board finds that the assigned 50 percent rating is appropriate prior to November 14, 2011, and a higher rating is not warranted in this case.  In that regard, the Board notes that, prior to November 14, 2011, the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of symptoms such as persistent danger of hurting self or others, delusions or hallucinations, disorientation to place and time, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or grossly inappropriate behavior.  As opposed to the serious symptoms contemplated by a 70 percent rating, the Board finds that prior to November 14, 2011, the Veteran's PTSD has been manifested by more moderate symptoms, to include nightmares, intrusive thoughts, avoidance behaviors, depressive symptoms, reduced social interaction, strained personal relationships, panic attacks, memory problems, and difficulty concentrating.  The Board finds these symptoms are the type of symptoms indicative of moderate impairment of social and occupational functioning.

In evaluating the severity of the Veteran's PTSD during the relevant time period, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  As held by the United States Court of Appeals for the Federal Circuit, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Thus, to warrant a 70 percent rating, the evidence must demonstrate PTSD manifested by the symptoms listed in the rating criteria for a 70 percent rating or by ones equivalent in severity to those associated with that disability rating and must reveal that such symptoms have resulted in deficiencies in most areas.  Id.  

Notably, while the evidence suggests that prior to November 14, 2011, the Veteran's PTSD resulted in deficiencies in personal relationships, work, and mood, the examples of pertinent symptoms experienced by the Veteran are not the type of severe symptoms contemplated by the 70 percent rating criteria.  Indeed, the type of symptoms experienced by the Veteran are those that are listed in the criteria for a 50 percent rating for PTSD.  Simply put, while the Veteran may experience deficiencies in several areas as a result of his PTSD, the deficiencies are the result of symptomatology less severe than contemplated by the 70 percent rating criteria.  Even the evidence cited by the Veteran's attorney to support the assignment of a higher rating does not suggest a severe disability picture such as that contemplated by a 70 percent rating.  Furthermore, the 2011 VA examiner indicated a belief that the Veteran's PTSD had increased in severity since he was examined in 2010, which does not evidence a belief that his PTSD was always as severe as then determined to be.  Although there is a suggestion that the increase may have occurred prior to the date upon which the Veteran was examined in 2011, the Board cannot discern based on the evidence of record when the increase did in fact occur.  The Board has reviewed the various VA treatment records dated prior to November 14, 2011, but finds that the information contained therein does not support an earlier assignment of a 70 percent rating, as the records do not reveal that the Veteran was experiencing the severe symptoms contemplated by the 70 percent rating criteria.  See Vazquez-Claudio, supra.

The Board also notes that prior to November 14, 2011, the Veteran had been assigned GAF scores of 55.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  The Board finds that the assignment of a GAF score of 55 falls in line with the assignment of 50 percent.  Accordingly, in the instant case, the Board finds that prior to November 14, 2011, the Veteran's PTSD was manifested by moderate underlying symptomatology as described by the medical and lay evidence of record and that that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the severe symptoms contemplated by the 70 percent rating criteria or total occupational and social impairment at any point prior to November 14, 2011.  See 38 C.F.R. §§, 4.7 , 4.130, DC 9411. 

Further, although the Veteran's attorney has argued only that the evidence supports the assignment of a 70 percent for PTSD prior to November 14, 2011, the Board has also considered whether the Veteran's PTSD resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted during the relevant time period, but finds that it has not.  Although the Veteran reports strained familial relationships, the evidence demonstrates that he has a great relationship with his children.  It was also noted the Veteran was trying to reconnect with some of his former friends.  Thus, regardless of the degree of occupational impairment, the evidence does not demonstrate that he is totally impaired.  Accordingly, there is no basis upon which to assign a 100 percent rating prior to November 14, 2011.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders). 

The above determinations are based upon consideration of applicable rating provisions. The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, to include nightmares, exaggerated startle response, avoidance, problems concentrating, memory problems, depression, panic attacks, and sleep disturbances, are exactly the type of symptomatology contemplated by the rating criteria set forth under the general formula for rating mental disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his service-connected PTSD is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321 (b)(1) (2015).

The Board has also considered whether the issue of entitlement to special monthly compensation (SMC) has been raised within the context of this appeal, but finds that it has not.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  In this regard, the Board notes that in Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114 (s).  22 Vet. App. 280, 293-94 (2008).  Although the Veteran is in receipt of a 60 percent rating for his chronic fatigue syndrome and fibromyalgia and is being awarded TDIU herein, as will be discussed below, the Veteran's award of TDIU is premised on multiple service-connected disabilities that render him unemployable and thus does not constitute a service-connected disability rated as total, which is necessary for an award of SMC under 38 U.S.C.A. § 1114 (s).  See 38 U.S.C.A. § 1114 (s) (providing for the payment of SMC where a "veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more").

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

A review of the record shows that the Veteran has met the schedular criteria for a TDIU since November 4, 2009.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment as a result of his service-connected disability or disabilities in order to establish entitlement to TDIU. Based on the Board's award of service connection for tinnitus, the Veteran is now service-connected for PTSD with depressive disorder, chronic fatigue syndrome and fibromyalgia, and irritable bowel syndrome.

The Veteran's attorney has submitted the report of a private vocational assessment, dated in August 2016.  The report documents that the Veteran had been referred to C.Y., a licensed vocational evaluator, for evaluation and a determination of whether the Veteran's service connection disabilities prevent him from securing and maintain substantially gainful employment.  The report demonstrates that C.Y. reviewed the Veteran's claims folder, to specifically include records received from the Social Security Administration, VA treatment records, VA examination reports, relevant employment information, and lay statements from the Veteran.  Upon review of the record, C.Y. opined that the Veteran is, and has been, unable to secure, follow, or maintain a competitive substantially gainful occupation as a result of his service-connected disabilities.  Specifically, C.Y. determined that the physical limitations associated with the Veteran's fibromyalgia and chronic fatigue syndrome requires him to rest for the majority of the day and preclude him from any work requiring , that his irritably bowel syndrome has led to accidents at home and at work, and that he becomes quickly irritated due to his psychiatric disability, which has led to fights with customer and co-workers.  C.Y. also noted that that the Veteran had been determined to be disabled and unable to work by the Social Security Administration.

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion rendered by the private vocational evaluator regarding the Veteran's unemployability.  Indeed, the Board finds that the significant functional effects from the combination of the Veteran's psychiatric and physical disorders are consistent with the opinion of the private vocational evaluator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Accordingly, the Board finds that the Veteran's service-connected disabilities are, in combination, as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for back pain is denied.

Entitlement to service connection for a right wrist cyst is denied.

Entitlement to service connection for a disability involving the cerebral arteries is denied.

Entitlement to service connection for a deviated septum is denied.

Entitlement to service connection for a scar on the left side of head is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to a rating in excess of 50 percent for PTSD prior to November 14, 2011, is denied.


REMAND

As to the claims of service connection for a urinary disorder, a skin disability, and pneumonia and /or bronchitis, the Veteran has proffered his belief that these disabilities may be due to his Gulf War service.  At the outset, the Board notes that the Veteran's DD Form 214 for his period of active duty from November 21, 1990, to May 18, 1991, reflects that he was ordered to active duty in support of Operation Desert Shield/Desert Storm and had service in Southwest Asia from February 7, 1991, to April 24, 1991.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

In this regard, the Board notes that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifest "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2121.  38 U.S.C.A. § 1117; see 38 C.F.R. § 3.317(a) (2015); 81 Fed. Reg. 71,382-84 (Oct. 17, 2016) (extending the presumptive period for compensation for Gulf War veterans from December 31, 2016 to December 31, 2021).  A qualifying chronic disability is as a chronic disability that results from an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained chronic multisymptom illness" has been defined as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  "Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained."  Id.  Along with the three examples of a medically unexplained chronic multisymptom illness provided by section 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The Board notes that the Veteran was initially scheduled for a VA Gulf War general medical examination in July 2010.  The examination request contains a notation that the Veteran failed to report for that examination.  The Veteran states, however, that he did not receive notice of the scheduled examination and the record contains no letter or other communication from VA to the Veteran informing him of the scheduled examination.  As such, the Board cannot conclude that the Veteran was properly notified of his scheduled VA examination.  Although the Veteran did submit to a VA Gulf War general medical examination in January 2012, the focus of that examination was on the Veteran's fibromyalgia and chronic fatigue syndrome, and the examination report does not contain findings adequate to address whether the Veteran's other claimed symptoms may be manifestations of some other medically unexplained chronic multisymptom illness.

Ultimately, the Board finds it necessary to remand the Veteran's claims of service connection for a urinary disorder, a skin disability, and pneumonia and /or bronchitis for further development to determine whether the Veteran's multisymptom disability pattern is without conclusive etiology or represents a disability pattern with a partially understood etiology.  Indeed, respiratory system symptoms and skin symptoms are specifically identified as signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Although the regulation does not list urinary symptoms or bladder dysfunction, the Board notes that a June 2010 neurology consultation note indicates that he Veteran had developed urinary retention, the etiology of which was stated to be unclear.  The record also contains a diagnosis of bladder neck dysfunction.  The Board notes that one theory as to the etiology of primary bladder neck obstruction is neurologic dysfunction."  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1477631/.  Thus, it is conceivable that the Veteran's urinary symptoms could be manifestations of a medically unexplained chronic multisymptom illness.  

Furthermore, although the Veteran has not alleged specifically any other disabilities to be the result of his Gulf War service, for the same reasons, the Board finds it necessary to remand the Veteran's claim of service connection for chest pain and allergies, as those too fall within the categories of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness.  (Parenthetically, the Board notes that it unclear whether the Veteran suffers from allergies.  A February 2010 treatment notes does, however note sinusitis.)  

The Board finds it necessary to remand the Veteran's claims of service-connection for vertigo and for headaches for further development.  In so concluding, the Board points out that the report of an April 2010 VA neurological examination notes that the evidence suggests that the Veteran may have vertigo that is associated with his headache disorder.  Notably, that examination report states: "The patient presents with headaches that have other symptoms associated with it.  The most prominent one is the vertigo."  Further, the report of a VA Gulf War examination dated in January 2012 suggests that the Veteran's headaches may be a symptom of or attributable to his service-connected fibromyalgia and/or chronic fatigue syndrome.  The Veteran has also stated his belief that his headache disorder is related to his Gulf War service, as he began to experience headaches shortly after returning from deployment.  Given this evidence, the Board finds that a medical examination is necessary to determine whether in fact the Veteran has a headache disorder and/or vertigo that may be separately compensated as related to service or to a service-connected disability, or whether the Veteran is already being compensated for his headaches and/or vertigo as a symptom of an already service-connected disorder, or whether the Veteran's headaches and vertigo may be manifestations of a medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination in connection with his claims of service connection for a heart condition, allergies, headaches, vertigo, a urinary condition, a skin condition, and pneumonia/bronchitis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his cardiac, respiratory, neurological, urinary, and skin symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether any of the Veteran's reported cardiac (to include abnormal heart rhythms and chest pain), respiratory (to include any perceived allergies and/or causes of pneumonia/bronchitis), neurological (to include headaches and vertigo), urinary, and/or skin symptoms of are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed cardiac (to include abnormal heart rhythms and chest pain), respiratory (to include any perceived allergies and/or causes of pneumonia/bronchitis), neurological (to include headaches and vertigo), urinary, and/or skin disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  (A specific opinion in this regard should be provided with respect to the Veteran's headaches and vertigo, to include consideration of whether the Veteran is already being compensated for his headaches and/or vertigo as a symptom of an already service-connected disorder, as discussed above.)

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The clinician is reminded that 38 C.F.R. § 3.317 does not require that he/she render a diagnosis of an undefined disease.  Rather, he/she should simply record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible.  If the signs and symptoms are not characteristic of a known clinical diagnosis, the clincian should so indicate.  See VA Clinician's Guide § 20.2 ("An undiagnosed illness is established when findings are present that cannot be attributed to a known, clearly defined diagnosis, after all likely diagnostic possibilities for such abnormalities have been ruled out.").

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


